Order filed August 24, 2021.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-21-00430-CV
                                    ____________

           IN THE INTEREST OF L.A.V. AND S.H.V., CHILDREN


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2019-03748J

                                      ORDER

      This is an accelerated appeal of the trial court’s final order terminating
appellants’ parental rights. Appellants filed a statement of inability to pay costs in
the trial court. The trial court denied appellants’ request to proceed without
payment of costs on appeal.

      In their notice of appeal, appellants state they would be seeking review of
the trial court’s order denying their request to proceed without payment of costs.
Accordingly, we order the trial court clerk and the court reporter for the 314th
District Court to prepare, certify, and and file with this court the record of all trial
court proceedings on appellants’ claim of inability to afford payment of court
costs. See Tex. R. Civ. P. 145(g)(3). The record must be provided without charge
and filed with this court on or before September 3, 2021. Id.

      Any response to appellants’ motion challenging the ruling by the trial court
is due on or before September 7, 2021.
                                  PER CURIAM

Panel Consists of Justices Jewell, Spain, and Wilson.